FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 07-30133
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-06-02156-WFN
MARCO DELANO CARR,
                                              OPINION
             Defendant-Appellant.
                                      
      Appeal from the United States District Court
         for the Eastern District of Washington
     Wm. Fremming Nielsen, Senior Judge, Presiding

                Argued and Submitted
         November 8, 2007—Seattle, Washington

                  Filed January 25, 2008

    Before: William C. Canby, Jr., Susan P. Graber, and
            Ronald M. Gould, Circuit Judges.

                 Opinion by Judge Canby




                           1267
1270                 UNITED STATES v. CARR


                          COUNSEL

Diane E. Hehir, Federal Public Defenders of Eastern Wash-
ington and Idaho, Yakima, Washington, for the defendant-
appellant.

Thomas J. Hanlon, Assistant United States Attorney, Yakima,
Washington, for the plaintiff-appellee.


                          OPINION

CANBY, Circuit Judge:

   Marco Delano Carr appeals his conviction of being a felon
in possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1). The underlying felony was Carr’s conviction in
Washington state court for “Felony Violation of a Protec-
tion Order—Domestic Violence,” Wash. Rev. Code
§ 26.50.110(5). Violation of a protection order is normally a
gross misdemeanor in Washington, but section 26.50.110(5)
makes it a felony if the offender has two previous convictions
for violation of a protection order. Carr contends that, for pur-
poses of the federal felon-in-possession statute, we should
construe his predicate Washington conviction as a gross mis-
demeanor, because in some other contexts we have ignored
recidivist sentencing enhancements in determining the sever-
ity of a conviction. We reject Carr’s contention because the
statutory structure under which he was convicted requires that
we treat his predicate Washington conviction as a felony. We
accordingly affirm his conviction.
                    UNITED STATES v. CARR                     1271
   FACTUAL AND PROCEDURAL BACKGROUND

   In February 2006, Carr pleaded guilty in Washington state
court to one count of Felony Violation of a Protection Order
—Domestic Violence, pursuant to Washington Revised Code
§ 26.50.110(5), which provides in part:

       A violation of a [protection] order . . . is a class
    C felony if the offender has at least two previous
    convictions for violating the provisions of [a protec-
    tion] order.

The statutory maximum sentence for violations of section
26.50.110(5) is imprisonment for up to five years. Wash. Rev.
Code § 9A.20.020(1)(c). Under Washington’s mandatory sen-
tencing guidelines, Carr faced a range of six to twelve
months’ imprisonment. Applying a downward departure, the
trial court sentenced Carr to thirty days confinement with
credit for time already served.

   A few months later, officers of the Yakima Police Depart-
ment arrested Carr on an outstanding warrant. After being
handcuffed, Carr alerted the arresting officers that he had a
dangerous weapon in his waistband, which turned out to be a
loaded pistol. Carr was subsequently indicted for possession
of a firearm by a person convicted of a crime punishable by
imprisonment for more than one year, in violation of 18
U.S.C. § 922(g)(1). The only predicate offense set forth in the
indictment was Carr’s February 2006 conviction of Felony
Violation of a Protection Order—Domestic Violence. Carr
moved to dismiss the indictment on the ground that his earlier
conviction failed to qualify as a predicate offense for his
felon-in-possession charge. The district court denied the
motion. Carr then entered a conditional guilty plea reserving
the right to challenge on appeal the district court’s denial of
his motion.
1272                UNITED STATES v. CARR
                        DISCUSSION

   [1] We review de novo whether a prior conviction may
serve as a predicate offense for a felon-in-possession charge.
United States v. Simpson, 442 F.3d 737, 738 (9th Cir. 2006)
(per curiam). Carr’s indictment for violating § 922(g)(1) can-
not stand unless Carr “has [previously] been convicted in any
court of [ ] a crime punishable by imprisonment for a term
exceeding one year.” 18 U.S.C. § 922(g)(1). The term by
which a crime is “punishable” is determined by the statutory
maximum punishment, not the actual term imposed or served.
United States v. Murillo, 422 F.3d 1152, 1154 (9th Cir. 2005).
The phrase “crime punishable by imprisonment for a term
exceeding one year” has been further defined not to include
“any State offense classified by the laws of the State as a mis-
demeanor and punishable by a term of imprisonment of two
years or less.” 18 U.S.C. § 921(a)(20)(B). “What constitutes
a conviction of [a qualifying] crime shall be determined in
accordance with the law of the jurisdiction in which the pro-
ceedings were held.” Id. § 921(a)(20).

   [2] Under Washington law, it is ordinarily a gross misde-
meanor to violate a court-issued protection order. Id.
§ 26.50.110(1). Gross misdemeanors are punishable “by
imprisonment . . . for a maximum term . . . of not more than
one year.” Id. § 9A.20.020(2). If, however, the offender has
two or more previous convictions for violating a protection
order, the offense becomes a class C felony, Id.
§ 26.50.110(5), which is punishable “by imprisonment . . . for
a maximum term of not more than five years,” Wash. Rev.
Code § 9A.20.020(1)(c). On the face of this statute, then,
Carr’s predicate offense was sufficient to sustain his felon-in-
possession conviction, because he pleaded guilty to a felony
with a statutory maximum sentence of five years.

  Carr contends, however, that we must regard his conviction
under this statute as the equivalent of a gross misdemeanor
with a sentencing enhancement for recidivism that we may
                    UNITED STATES v. CARR                  1273
not take into account. He relies principally on United States
v. Corona-Sanchez, 291 F.3d 1201 (9th Cir. 2002) (en banc),
superseded on other grounds by U.S.S.G. § 2L1.2 cmt. n.4
(2002). In Corona-Sanchez, we addressed a federal sentenc-
ing enhancement applicable to an alien convicted of unlaw-
fully reentering the United States after deportation. Id. at
1202. The issue was whether Corona-Sanchez’s prior Califor-
nia theft conviction, which became punishable for more than
one year only by operation of a state recidivist sentencing
statute, met the federal definition of “aggravated felony.” Id.
at 1203. We held that, “under the categorical approach, we
must consider the sentence available for the crime itself, with-
out considering separate recidivist sentencing enhancements.”
Id. at 1209. Because Corona-Sanchez’s theft conviction car-
ried a maximum sentence of only six months without the
recidivist sentencing enhancements, it did not qualify as an
“aggravated felony” and could not be used to increase the
maximum sentence for Corona-Sanchez’s unlawful reentry.
Id. at 1210-11.

   Since Corona-Sanchez, our sentencing cases have often
adopted the distinction between a “core offense” and “sen-
tence enhancements” to determine whether defendants’ prior
state convictions count as “felonies,” “aggravated felonies” or
“serious drug offenses” under federal law, so as to increase
the applicable guideline ranges and statutory terms of impris-
onment. See, e.g., United States v. Pimentel-Flores, 339 F.3d
959, 967-69 (9th Cir. 2003) (applying the logic of Corona-
Sanchez to “the determination of whether a defendant’s prior
offense was a ‘felony’ ” within the federal meaning of
“felony” in U.S.S.G. § 2L1.2(b)(1)(A)); United States v. Rod-
riquez, 464 F.3d 1072, 1079-82 (9th Cir. 2006) (state convic-
tion for drug offense that carried a statutory maximum of five
years, but had been elevated to ten years because of defen-
dant’s prior drug offenses, did not count as a “serious drug
offense” for enhancement purposes under the Armed Career
Criminal Act), cert. granted, 128 S. Ct. 33 (2007).
1274                   UNITED STATES v. CARR
   These cases, however, are fundamentally distinguishable
from Carr’s because they apply entirely different statutes for
the different purpose of federal sentence enhancements. They
follow the categorical approach adopted by the Supreme
Court for determining whether a given state crime proscribes
conduct that fits the federal definition of a sentence-
enhancing crime. See Taylor v. United States, 495 U.S. 575,
588-89 (1990). That approach is intended to ascertain what
crimes met the federal definitions “regardless of how they
were labeled by state law.” Id. at 589; see also Corona-
Sanchez, 291 F.3d at 1210 (agreeing with sister circuits that
“it is irrelevant whether the state labels the underlying crime
‘misdemeanor’ or ‘felony’ ”).

   The felon-in-possession statute under which Carr was con-
victed operates on entirely different, and indeed almost oppo-
site, premises. Far from insisting upon federal categorizations
of state crimes, the applicable interpretative provision for
§ 922(g)(1) makes it clear that “[w]hat constitutes a convic-
tion of [a qualifying] crime shall be determined in accordance
with the law of the jurisdiction in which the proceedings were
held.” 18 U.S.C. § 921(a)(20). The statute further provides an
exception for “any State offense classified by the laws of the
State as a misdemeanor and punishable by a term of impris-
onment of two years or less.” Id. § 921(a)(20)(B) (emphasis
added). Thus, we must look to Washington law to determine
whether Carr was convicted of a “crime punishable by impris-
onment for a term exceeding one year.” Id. § 922(g)(1).

   [3] We have little doubt that Washington considers Felony
Violation of Protection Order under Washington Revised
Code § 26.50.110(5) to be a crime defined by elements differ-
ent from those of Misdemeanor Violation of Protection Order
under Washington Revised Code § 26.50.110(1). “As set forth
in the statute, the prior convictions function as an element of
the felony violation of a no contact order.” State v. Oster, 52
P.3d 26, 28 (Wash. 2002) (emphasis added).1 The prior con-
  1
    The decision of the Court of Appeals of Washington in State v. Davis
is not to the contrary. See 64 P.3d 661 (Wash. Ct. App. 2003), aff’d, 111
                        UNITED STATES v. CARR                         1275
victions must be found by the jury beyond a reasonable doubt.
Id. No such element or requirement exists for Misdemeanor
Violation of Protection Order.

   [4] We conclude, therefore, that Washington regards Carr’s
conviction, by its elements, as a felony and not as a misde-
meanor. By pleading guilty to Washington Revised Code
§ 26.50.110(5), Carr did not simply admit the misdemeanor
elements of section 26.50.110(1) and consign himself to the
possibility that the sentencing judge might “elevate” his sen-
tence to a felony level; he actually pleaded guilty to all the
elements of section 26.50.110(5) and, under Washington law,
consigned himself to the certainty of a felony conviction pun-
ishable by imprisonment for up to five years. See Wash. Rev.
Code § 26.50.110(5); id. § 9A.20.020(1)(c). In other words,
the “elevation” of Carr’s offense from gross misdemeanor to
felony was consummated before sentencing proceedings even
began: the felony designation and the potential imprisonment
for up to five years resulted directly from the conviction of a
crime with a distinctive felony element, not from the sentenc-
ing proceedings. Accordingly, Carr’s conviction satisfies all
the requirements of § 922(g)(1).

   [5] Carr offers an additional argument based on the enact-
ment of the Lautenberg Amendment to the Gun Control Act
in 1996. The Lautenberg Amendment added sections to the
felon-in-possession statute to make it apply to individuals
who are subject to protection orders that comply with certain
procedural requirements or who have been convicted of mis-

P.3d 844 (Wash. 2005), aff’d, 126 S. Ct. 2266 (2006). In Davis, the state
court did observe that “[u]nlike most crimes, felony violation of a no-
contact order is not a separate, distinct crime. Rather, the statute defines
a misdemeanor crime and then enumerates the grounds on which the crime
is elevated to a felony.” Id. at 668 (footnote omitted). The court neverthe-
less held that the aggravating fact causing the violation to become a felony
constituted an element of the felony that must be found by the jury beyond
a reasonable doubt. Id.
1276                UNITED STATES v. CARR
demeanor crimes of domestic violence. 18 U.S.C.
§ 922(g)(8)-(9). According to Carr, the passage of the Lauten-
berg Amendment in 1996 manifests Congress’ understanding
that a person subject to a “no contact” order was not covered
by the general prohibition in § 922(g)(1).

   [6] We reject this argument. Section 922(g)(1) prohibits
possession of a firearm by a person convicted of a crime pun-
ishable by more than one year in prison. Prior to the Lauten-
berg Amendment, there was no reason to read into
§ 922(g)(1) an unstated exception for crimes involving viola-
tion of a protection order. Nor is there any reason to assume
that Congress intended to narrow subsection (g)(1) when it
passed the Lautenberg Amendment. Carr was charged under
subsection (g)(1) as a person who had been convicted of a
crime punishable by imprisonment for more than one year. He
met the requirements of that subsection. The fact that he may
or may not have been in violation of subsections (g)(8) or
(g)(9), added by the Lautenberg Amendment, has no effect on
the validity of the charge against him under subsection (g)(1).

   [7] Finally, Carr argues that any statutory ambiguity should
be resolved in his favor by operation of the rule of lenity. It
is well established that “ambiguity concerning the ambit of
criminal statutes should be resolved in favor of lenity.” Rewis
v. United States, 401 U.S. 808, 812 (1971). The ambiguity,
however, must be genuine. See, e.g., Perrin v. United States,
444 U.S. 37, 49 n.13 (1979). Lenity, “which is rooted in con-
siderations of notice,” United States v. Romm, 455 F.3d 990,
1001 (9th Cir. 2006), cert. denied, 127 S. Ct. 1024 (2007),
may not be used “in complete disregard of the purpose of the
legislature,” Scarborough v. United States, 431 U.S. 563, 577
(1977), to “dictate an implausible interpretation of a statute”
or “one at odds with the generally accepted contemporary
meaning of a term,” Taylor, 495 U.S. at 596. Contrary to
Carr’s suggestion, the prohibition on gun possession sanc-
tioned in § 922(g)(1) is neither ambiguous nor lacking in
notice: it plainly prohibits anyone “who has been convicted in
                        UNITED STATES v. CARR                        1277
any court of . . . a crime punishable by imprisonment for a
term exceeding one year” from possessing a firearm. As the
state “Felony Judgment and Sentence” clearly demonstrates,
Carr voluntarily pleaded guilty to and was convicted of an
offense that he knew was a felony punishable by imprison-
ment for up to five years. The rule of lenity does not apply.2

                           CONCLUSION

   The judgment of the district court is

   AFFIRMED.




  2
    Carr also argues that, after Blakely v. Washington, 542 U.S. 296
(2004), the determination whether a crime is “punishable by imprisonment
for a term exceeding one year,” 18 U.S.C. § 922(g)(1), must focus not on
the potential maximum sentence authorized by the statute, but rather on
the maximum sentence under the state’s mandatory guidelines. As Carr
candidly acknowledges, we conclusively rejected this argument in United
States v. Murillo, 422 F.3d 1152, 1155 (9th Cir. 2005), and are not at lib-
erty to revisit the issue here.